721 N.W.2d 183 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Harold WILSON, Defendant-Appellant.
Docket No. 130049. COA No. 265311.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the motion for reconsideration of this Court's order of May 24, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would remand this case for resentencing.